DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/16/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Regarding claim 1, (page 2, last two lines) “common position” is not disclosed. Applicant does not mention any support for the limitation in their Arguments.
Regarding claim 8, (page 3, line 3) “coplanar” is not disclosed. Applicant does not mention any support for the limitation in their Arguments.

Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
All objections of the previous action have been overcome.
Applicant's arguments filed 5/16/2022 in response to Office Action 2/15/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding amended claims 1-4, 7-8, 10-11 and 14-20, Applicant argues that Bramson ribs (Fig 5, 12) are not cantilevered fins (page 7, last para). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cantilevered fins) were not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the inventors, at the time the amended application was filed, had possession of the claimed invention.
Regarding claim 1, (page 2, last two lines) “common position” is not disclosed, nor is the context sufficient. Do the plurality of fins share a connected joint point or edge? Given an axial length, how near is each fin to that length, and which portion of the fin intersects a point at that length?

Regarding claim 8, (page 3, line 3) “coplanar” is not disclosed, nor is the context sufficient. Are the plurality of fins all coplanar to each other? Do the plurality of fins all share one plane? Does each fin have a planar surface that if extended would intersect the central axis?

Claims 1 and 8 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, “common position” is not sufficiently disclosed, and the broad term “common” provides unclear positioning in 3D space “along an axial length of the carrier body” as claimed.
Regarding claim 8, “coplanar” is not disclosed. Though the fins are disclosed as planar themselves, the “coplanar” relationship is unclear as claimed.

Please see the interpretation in the detailed analysis of the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20100264138 issued to Bramson (hereinafter “Bramson”).
Regarding claim 1, Bramson teaches an anti-siphon device (title, “anti-siphon device”) comprising: 
   a carrier body (Fig 4, inner portion of 10 (Fig 2, 1 is equivalent)) coupled to an interior surface (Fig 4, inner surface of 10) of a filler pipe (Fig 4, fuel filler tube 10) downstream of a filler port (Fig 4, opening from which arrows enter 10); and 
   a plurality of cantilevered fins (Fig 5, the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) having radial alignment, where each of the plurality of cantilevered fins is coupled to the carrier body at a first end (Fig 5, an end of cited fins that is closer to the coupling location on cited body 10, away from the viewer), unsupported at a second end (Fig 5, an end of cited fins that is further from the coupling location and without direct vertical support, toward the viewer), and extends from the carrier body toward a central axis (Fig 4, axis 15 is centrally located) of the anti-siphon device, 
  where each of the plurality of cantilevered fins is positioned at a common position along an axial length of the carrier body (see above USC 112; Fig 2A shows wall protrusions at a shared axial length; further explained as, each fin is at a position in a shared plane, the plane intersecting the central axis at an axial length).

Regarding claim 2, Bramson further teaches the plurality of cantilevered fins (Fig 5, the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) are planar fins extending towards the central axis (Fig 2A shows planar surfaces, Fig 2 shows extending toward the central axis) and do not extend through (Figure 5 shows cited wall protrusions do not extend through cited axis 15) the central axis of the anti-siphon device (title, “anti-siphon device”), 
   where the carrier body includes a plurality of mounting clips (Fig 3, left and right bottommost groove structured clips are capable of mounting) at a first axial end (Fig 3, cited mounting clips are at bottom end from viewer perspective), and where the plurality of cantilevered fins extend axially past an edge of the carrier body at a second axial end opposite the first axial end (Fig 5, wall protrusions extend axially past the black line edge in the interior of 14 at a second axial end at top end from viewer perspective).

Regarding claim 3, Bramson further teaches that the plurality of cantilevered fins (Fig 5, the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) include a first set of fins (Fig 5, the two wall protrusion fins nearer 14 (one shown in Figure)) having a smaller radial length (smaller radial length measured from cited central axis to an edge of cited first set than cited second set measured the same way) than a second set of fins (Fig 5, the two wall protrusions further from 14 (one shown in Figure)), and where there are no fins extending through the central axis of the anti-siphon device (Fig 5, protrusions do not extend through central axis).

Regarding claim 5, Bramson further teaches a first structural fin (Fig 2, a slender rib 2) spanning the carrier body (Fig 2, 1).

Regarding claim 6, Bramson further teaches a second structural fin (Fig 2, the perpendicular fin that crosses a rib 2) spanning the carrier body (Fig 2, 1) and arranged perpendicular (Fig 2, the perpendicular fin that crosses a rib 2) to the first structural fin (Fig 2, a slender rib 2).

Regarding claim 7, Bramson further teaches a leading edge (Fig 5, wall protrusions shown with integral curves at a leading edge of each) of each of the plurality of cantilevered fins (Fig 5, cited fins) is curved.

Regarding claim 8, Bramson further teaches the plurality of cantilevered fins (Fig 5, cited fins) extend in a direction parallel (Fig 5, cited fins extend along planes parallel to the central axis) to the central axis (Fig 4, axis 15), and the plurality of cantilevered fins are coplanar around the central axis (see above USC 112; Fig 2, wall protrusions share a plane across the central axis).

Regarding claim 9, Bramson further teaches the second end (Fig 5, an end of cited fins that is further from the coupling location and without direct vertical support, toward the viewer) has a convex profile (Fig 5, cited second ends of cited fins have a convex profile, i.e. – the black line profile is a convex curve).

Regarding claim 10, Bramson teaches a method ([0021] with Figure 4 describes a siphon tube insertion prevention method that also permits fuel flow) comprising: 
   impeding insertion ([0021] prevent, hence impede, insertion of siphon tube) of a flexible tube (Fig 6, siphon tube 26, hence flexible) into a fuel tank ([00024] fuel tank) through a filler pipe (Fig 4, fuel filler tube 10) using an anti- siphon device (title, “anti-siphon device”), the fuel tank storing a liquid fuel ([0002] “alcohol-fueled”); and 
   permitting fuel flow (Fig 4 shows permitted fuel flow through) through the anti-siphon device, the anti-siphon device comprising: 
   a carrier body (Fig 4, inner portion of 10) coupled to an interior surface (Fig 4, inner surface of 10) of a filler pipe (Fig 4, fuel filler tube 10) downstream of a filler port (Fig 4, opening from which arrows enter 10); and 
   a plurality of cantilevered fins (Fig 5, the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) having radial alignment, where each of the plurality of cantilevered fins is coupled to the carrier body at a first end (Fig 5, an end of cited fins that is closer to the coupling location on cited body 10, away from the viewer), unsupported at a second end (Fig 5, an end of cited fins that is further from the coupling location and without direct vertical support, toward the viewer), and extends from the carrier body toward a central axis (Fig 4, axis 15 is centrally located) of the anti-siphon device, 
   where the carrier body includes a plurality of mounting clips (Fig 3, left and right bottommost groove structured clips are capable of mounting) at a first axial end (Fig 3, cited mounting clips are at bottom end from viewer perspective), and where the plurality of cantilevered fins extend axially past an edge of the carrier body at a second axial end opposite the first axial end (Fig 5, wall protrusions extend axially past the black line edge in the interior of 14 at a second axial end at top end from viewer perspective), 
    where there are no fins extending through the central axis of the anti-siphon device (Fig 5, protrusions do not extend through central axis).

Regarding claim 11, Bramson further teaches that the plurality of cantilevered fins (Fig 5, the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) include a first set of fins (Fig 5, the two wall protrusion fins nearer 14 (one shown in Figure)) having a smaller radial length (smaller radial length measured from cited central axis to an edge of cited first set than cited second set measured the same way) than a second set of fins (Fig 5, the two wall protrusions further from 14 (one shown in Figure)).

Regarding claim 12, Bramson further teaches a diameter ([0021] diameter of 26) of a flexible tube (Fig 6, siphon tube 26) is greater than or equal to 5.2 mm (examiner chooses “or equal”, [0021] 5.2 mm diameter siphon tube).

Regarding claim 13, Bramson further teaches the liquid fuel ([0002] “alcohol-fueled”) includes alcohol.

Regarding claim 14, Bramson further teaches the plurality of cantilevered fins (Fig 5, cited fins) extend in a direction parallel (Fig 4, cited fins extend along planes parallel to the central axis) to the central axis (Fig 4, axis 15).

Regarding claim 15, Bramson teaches a fuel delivery system in a vehicle (Fig 4, fuel filler tube 10 with cited anti-siphon device show fuel delivery that is necessarily in [0002] “vehicles”), comprising 
   a filler pipe (Fig 4, fuel filler tube 10) in fluidic communication (Fig 4, arrows show liquid fuel communication) with a fuel tank ([0024] fuel tank) and including a filler port (Fig 4, opening from which arrows enter 10), the fuel tank storing a liquid fuel ([0002] “alcohol-fueled”); and 
   an anti-siphon device (title, “anti-siphon device”) comprising: 
   a carrier body (Fig 4, inner portion of 10) coupled to an interior surface (Fig 4, inner surface of 10) of a filler pipe (Fig 4, fuel filler tube 10) downstream of a filler port (Fig 4, opening from which arrows enter 10); and 
   a plurality of cantilevered fins (Fig 5, the wall protrusion fins (plus two protrusion fins not shown that would be arranged such as in Figure 2) have radial alignment) having radial alignment, where each of the plurality of cantilevered fins is coupled to the carrier body at a first end (Fig 5, an end of cited fins that is closer to the coupling location on cited body 10, away from the viewer), unsupported at a second end (Fig 5, an end of cited fins that is further from the coupling location and without direct vertical support, toward the viewer), and extends from the carrier body toward a central axis (Fig 4, axis 15 is centrally located) of the anti-siphon device,
   where the carrier body includes a plurality of mounting clips (Fig 3, left and right bottommost groove structured clips are capable of mounting) at a first axial end (Fig 3, cited mounting clips are at bottom end from viewer perspective), and where the plurality of cantilevered fins extend axially past an edge of the carrier body at a second axial end opposite the first axial end (Fig 5, wall protrusions extend axially past the black line edge in the interior of 14 at a second axial end at top end from viewer perspective), 
    where there are no fins extending through the central axis of the anti-siphon device (Fig 5, protrusions do not extend through central axis).

Regarding claim 16, Bramson further teaches radial lengths (radial length measured from cited central axis to an edge of a cited fin varies) of the plurality of cantilevered fins (Fig 5, cited fins) varies and 
   where the plurality of cantilevered fins are spaced apart (Fig 5 shows cited fins are spaced apart) to prevent a flexible tube (Fig 6, siphon tube 26, hence flexible) having a diameter greater than or equal to 5.2 mm from being inserted through the anti-siphon device (examiner chooses “or equal”, [0021] 5.2 mm diameter siphon tube, wherein insertion is prevented through anti-siphon device 10, 12).

Regarding claim 17, Bramson further teaches the plurality of cantilevered fins (Fig 5, cited fins) are symmetrically arranged with regard (Fig 4 shows symmetry directly shared by Fig 5) to the central axis (Fig 4, cited axis 15).

Regarding claim 18, Bramson further teaches a leading edge (Fig 5, leading edge nearer 14) and a trailing edge (Fig 5, bottom edge further from 14) of each of the plurality of cantilevered fins (Fig 5, cited fins) are curved (Fig 5, wall protrusions shown with integral curves at leading edge and trailing edge).

Regarding claim 19, Bramson further teaches that each of a plurality of cantilevered fins (Fig 5, cited fins) tapers (Fig 5, taper shown in a downstream direction) in a downstream direction (Figure 4 arrows show downstream direction).

Regarding claim 20, Bramson further teaches each of the plurality of cantilevered fins (Fig 5, cited fins) is symmetric about a radially aligned plane (Fig 4, any plane that extends along a radius using cited central axis necessarily bisects symmetrically).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bramson in view of US Pub 20100282757 by Walkowski et al. (hereinafter “Walkowski”).
Regarding claim 4, Bramson further teaches that one or more of the plurality of cantilevered fins (Fig 5, the tapered wall protrusions) have a symmetric shape in cross-section (Fig 3 cross-section view shows the symmetric shape)
(Examiner notes that Bramson teaches a hydrofoil; Figure 5 cross-section view shows symmetrical shape among rib fins 12, that performs liquid fuel flow separation like in Figure 3, therefore behaving as a hydrofoil or airfoil),

But does not explicitly teach a hydrofoil fin cross-section to the cantilevered fins.
Walkowski, however, teaches a plurality of cantilevered fins that have a symmetric hydrofoil shape in cross-section (Fig 4 shows airfoil/hydrofoil cross-section of left and right airfoil fins 40; Fig 4 and 5 shows that distal edge 42 forms the cantilever of fins 40).

The purpose of an airfoil/hydrofoil shaped cross-section fin is to minimize turbulence in the fluid passing, thereby decreasing the pressure drop and minimizing vaporization of fluid passing through ([0026]) and block passage of an object of pre-determined size ([0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cantilevered fins of Bramson with a hydrofoil shape cross-section as taught by Walkowski in order to advantageously minimize turbulence that could otherwise cause blockage and overflow of the fluid outside of the fuel intake tube, and beneficially minimize vaporization that would otherwise cause substantial loss of product in aggregate and hazardously contaminate the air outside of the fuel intake tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733